Exhibit 10.2

RESIGNATION, RELEASE AND WAIVER

TO:                  AXIOM CORP.

AND TO:         PAPERNUTS CORPORATION

Axiom Corp. (“Axiom”) and Papernuts Corporation (“Papernuts”) and certain
shareholders of each of Axiom and Papernuts have entered into a share exchange
agreement dated as of the date below (the “Share Exchange Agreement”), pursuant
to which Axiom and Papernuts, and certain of their respective shareholders
 agreed to a share exchange transaction in accordance with the terms and
conditions thereof (the “Share Exchange”). 

In accordance with the provisions of the Share Exchange Agreement and for good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the undersigned:

1.                  resigns as a director and officer of Axiom, from all offices
of employment, if any, held by the undersigned with Axiom, and terminates any
appointments as a consultant, if applicable, in each case, to take effect
immediately upon completion of the Share Exchange under the relevant provisions
of thereof and otherwise on the terms and subject to the conditions set forth in
the Share Exchange Agreement; 

2.                  irrevocably and unconditionally remises, releases, waives
and forever discharges Axiom and Papernuts of and from all actions, causes of
action, suits, duties, debts, accounts, covenants, contracts, severance
payments, claims and demands whatsoever which the undersigned as a director,
officer, employee or consultant of Axiom, as applicable, or otherwise now has or
hereafter can, shall or may have for or by reason of or in any way arising out
of any cause, matter or thing whatsoever existing up to and including this
date; 

3.                  represents and warrants that the undersigned has no claim
against any of Axiom or Papernuts, contingent or otherwise, in respect of money
advanced, salary, wages, bonuses, expenses, severance payments, retirement or
pension allowances, director's fees, participation in profits or earnings or
other remuneration or benefits, whether authorized or purportedly authorized by
by-law, resolution, contract or otherwise and agrees that he/she shall not
commence, maintain or enforce or cause to be commenced, maintained or enforced
or join, assist, aid or act in concert in any manner whatsoever with any other
person in any proceedings of any kind or nature whatsoever against any person as
a result of any injury, loss or damage that the undersigned may have suffered in
respect of any or all matters released by him hereunder.

4.                  the undersigned hereby acknowledge that he/she has read the
terms hereunder, has been given an opportunity to obtain independent legal
advice, and understands that it represents a full and final release and
discharge of all claims which the undersigned may have against Axiom and
Papernuts or their successors and assigns arising out of any of the foregoing
matters;

5.                  this release shall enure to the benefit of Axiom and
Papernuts and their respective successors and assigns and shall be binding upon
the undersigned and the undersigned’s successors, heirs and legal
representatives; and

6.                  in the event that any provision in this Agreement is
determined by a court of competent jurisdiction to be void or unenforceable in
whole or in part, it shall be deemed to be severed from this Agreement. 
However, any such determination will not impair or affect the validity or
enforceability of any other covenant or provision contained in this Agreement,
and this Agreement shall be construed as though such invalid or unenforceable
provision were omitted.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the undersigned has executed this resignation and release at
as of the 26th day of February, 2015.

 

 

 

Witness

 

Name: Kranti Kumar Kotni

Title/Position: CEO, CFO, President, Treasurer and Secretary and Director

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

